Citation Nr: 0814254	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's countable income constituted a bar to 
receipt of non-service-connected pension with aid and 
attendance benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The appellant is the spouse and court-appointed conservator 
of the veteran, who served on active duty from February 1943 
to December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

This case has been advanced on the Board's docket due to the 
advanced age of the appellant.  See 38 U.S.C.A. §7107 (West 
2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  


FINDING OF FACT

The veteran's countable annual income for 2006, 2007, and 
2008 exceeds the maximum annual income for VA improved 
disability pension benefits for a veteran with one dependent 
at the aid and attendance rate.  


CONCLUSION OF LAW

The veteran's annual countable income exceeds the annual 
statutory maximums for the receipt of non-service-connected 
disability pension with aid and attendance benefits.  38 
U.S.C.A. §§ 1521, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.3, 3.23, 3.159, 3.271, 3.272 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
June and August 2006 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send to VA all 
evidence he had that related to the claim.  In responses 
received in July 2006 and December 2007, the veteran, 
including through his conservator, indicated that he did not 
have any other information or evidence to give to VA. 

The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issue on appeal, and that VA has satisfied the duty to 
assist.  The appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim, including by submission of statements and 
arguments presented by the representative organization.  
Additionally, in cases such as this where the law is 
dispositive (reported annual income exceeds guidelines), so 
the basis of denial of the claim is legal, the duty to notify 
and assist the veteran is more limited.  See generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Mason v. 
Principi, 16 Vet. App. 129 (2002).  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Excessive Income as a Bar to Pension Benefits

Improved disability pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  Income eligibility for pension, and the amount 
of any pension payable, is determined by subtracting the 
veteran's annual family countable income from the maximum 
annual pension rate (MAPR) applicable to the veteran's 
circumstances.  38 U.S.C.A. § 1521(a) (West 2002 
& Supp. 2007); Martin v. Brown, 7 Vet. App. 196, 198 (1994).  
The MAPR, which was previously published in Part I, Appendix 
B, of VA Manual M21-1, is to be given the same force and 
effect as if published in VA regulations.  38 C.F.R. 
§§ 3.21, 3.23 (2007).

According to the MAPR, the maximum income allowed for a 
veteran with one dependent spouse and entitled to aid and 
attendance $20,924 for the period beginning December 1, 2005; 
and $21,615 for the period beginning December 1, 2006.  VA 
Manual M21-1, Part I, Appendix B.

One prerequisite to entitlement to pension benefits is that 
the veteran's household income not exceed the applicable MAPR 
specified in 38 C.F.R. § 3.23.  
38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a) (2007).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) (vi), 3.23(a), 
(b), (d)(4) (2007).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002 & 
Supp. 2007); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a) (2007).  

Unreimbursed medical expenses will be excluded when all of 
the following requirements are met: (i) they were or will be 
paid by a veteran or spouse for medical expenses of the 
veteran, spouse, children, parents and other relatives for 
whom there is a moral or legal obligation of support; (ii) 
they were or will be incurred on behalf of a person who is a 
member or a constructive member of the veteran's or spouse's 
household; and (iii) they were or will be in excess of 5 
percent of the applicable MAPR or rates for the veteran 
(including increased pension for family members but excluding 
increased pension because of need for aid and attendance or 
being housebound) as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272.

In this case, in the August 2006 claim for non-service-
connected pension benefits, the veteran reported that, for 
the one year period from August 2005 to August 2006, his 
total annual earnings were $91,232.  On a December 2006 
Improved Pension Eligibility Verification Report, the veteran 
reported sources of $7,483 per month - his retirement income 
of $6,549 from various sources, and his wife's Social 
Security monthly income of $934.  This reflects an expected 
12 month annual income of at least $89,796 from retirement 
income alone, and the veteran also reported the expected 
receipt of other lesser amounts of income such as from bank 
accounts.

The medical expenses reported as incurred for the 12 month 
annualized period from August 2005 to August 2006, and for 
any 12 month annualized period thereafter, do not remotely 
approximate the amounts that would be required to offset the 
veteran's income to reduce the income from over $90,000 to 
$20,924 for the period beginning December 1, 2005, or to 
$21,615 for the period beginning December 1, 2006.  Even 
after excluding reported medical expenses, the Board finds 
that the veteran's countable annual income for VA improved 
pension purposes is far in excess of the established income 
limits for receipt of payment for improved disability pension 
benefits.  The veteran's family income far exceeded the MAPR 
allowed for a veteran with one dependent spouse and with aid 
and attendance benefits.  

The controlling regulation does not permit, as the appellant 
asserts, that all past medical bills paid for any year should 
be considered in any one 12 month annualized period.  The 
regulation specifically provides that unreimbursed medical 
expenses will be excluded when specific requirements are met, 
including payment or incurrence of expenses in excess of 5 
percent of the applicable MAPR or rates for the veteran 
during a 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272.

Notwithstanding the appellant's disagreement with the 
statutory and regulatory income-based requirement for 
eligibility for non-service-connected pension, the legal 
requirements are clearly stated.  VA has not authority to 
alter the clear statutory and regulatory income-based 
requirement for eligibility for non-service-connected pension 
benefits.  For these reasons, the Board finds that the 
veteran's annual countable income has for the period of claim 
exceeded the statutory maximum for the receipt of non-
service-connected disability pension benefits.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272.




ORDER

The appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


